Citation Nr: 1226479
Decision Date: 07/19/12	Archive Date: 09/11/12

DOCKET NO.  09-17 932	)	DATE  JUL 19 2012
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, on a direct basis and as secondary to in-service exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1988 to November 1995.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  An Informal Conference was held on September 2, 2009, before the Decision Review Officer (DRO) at the RO in lieu of a formal hearing, and a copy of the Informal Conference Report is in the claims file.

In February 2011, the Board remanded the Veterans claim for further procedural and evidentiary development.  Specifically, the Board instructed the RO to (1) obtain copies of the April 2007 pulmonary function test (PFT) report; (2) request updated records of respiratory treatment that the Veteran may have received at the VA Medical Center (VAMC) in Fargo, North Dakota, since September 2009; (3) contact the service department to determine whether, based on the Veterans personnel or other records, he may have been exposed to asbestos while performing his military duties; and (4) schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder.  The April 2007 PFT report and the updated VA treatment records have been secured and associated with the claims file.  The AMC also obtained information from the service department which helped determine the probability of the Veterans exposure to asbestos as a result of his military occupational specialty (MOS).  

In April 2011, the AMC initiated a request to have the Veteran scheduled for a VA examination of his respiratory system.  The examination was completed later in May 2011, and copies of the VA examination report as well as the September 2011 and January 2012 addendums have been associated with his claims file.  The AMC subsequently readjudicated the claim in February 2012, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  The agency of original jurisdiction has complied with all of the Boards remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
In February 2011, the Board also granted the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for degenerative disc disease (DDD) of the cervical spine with cervical strain but denied the underlying de novo issue of entitlement to service connection for DDD of the cervical spine with cervical strain.  In the February 2012 SSOC (issued pursuant to the Veterans respiratory claim), the AMC also erroneously included the issue of entitlement to service connection for DDD of the cervical spine with cervical strain.  Specifically, in the SSOC, the AMC noted that the Board had remanded this service connection issue for evidential development, VA Examinations and re?adjudication of the issue . . . currently on appeal before the BVA.  Significantly, however, the Boards February 2011 grant of the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for DDD of the cervical spine with cervical strain, as well as the Boards denial of the underlying de novo issue of entitlement to service connection for DDD of the cervical spine with cervical strain, are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  At no place in the February 2011 Remand did the Board reference the Veterans cervical spine claim.  [The purpose of the February 2011 Remand was solely for evidentiary development pertaining to the Veterans respiratory claim.]  Accordingly, no claim pertaining to the Veterans cervical spine is currently in appellate status.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his currently-diagnosed asthma is reasonably shown to have had its onset during his active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veterans favor, his asthma was incurred during his period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106?475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a respiratory disorder, no further discussion of the VCAA is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16?92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Here, the Veteran maintains that his respiratory condition is related to his years of active service.  Specifically, the Veteran contends that he was exposed to asbestos while working as Aviation Electronic Technician, and particularly while stationed in Japan.  See April 2007 Statement of Veteran.  

According to the service treatment records, on the September 1988 enlistment examination, clinical evaluation of the Veterans lungs and chest was normal, and he denied a history of a respiratory condition in his report of medical history.  Based on this examination, the Veteran was found qualified for enlistment.  

A number of the Veterans service treatment records reflect ongoing complaints of, and treatment provided for, respiratory infections and/or respiratory problems.  The Veteran was first seen at the military clinic with complaints of body aches, a sore throat, runny nose, and feverish sensation in June 1991.  A July 1992 health record reflects that the Veteran was seen at the medical department on the U.S.S. Independence, with complaints of a productive cough with green sputum.  The Veteran was diagnosed with bronchitis and probable community acquired pneumonia.  The remaining service treatment records indicate that the Veteran was diagnosed with allergic rhinitis and bronchospasm during an April 1994 clinical visit, treated for a sinus infection in February 1995, and reported to have wheezing coughing and difficulty breathing. . .  during a July 1995 sick call visit.  While the clinical evaluation of his lungs and chest was shown to be normal at his October 1995 separation examination, the Veteran did report a history of asthma in his report of medical history, and the Physicians summary and elaboration of all pertinent data section reflected a diagnosis of reactive airway disease (RAD).  

With respect to the Veterans asbestos exposure, the Board notes that the Veterans DD 214 reflects his military occupational specialties to be that of Aviation Electronic Technician and Organizational Maintenance Technician during his years of active service.  The Veterans service personnel records reflect that he served aboard the U.S.S. Independence from November 1993 to February 1994, from June 1994 to July 1994, and for several time periods dating from February 1995 until June 1995.  A number of hearing conservation data sheets show that the Veterans primary specialty involved working with and around aircraft equipment.  In a Medical Surveillance Questionnaire, the Veteran listed the various job titles he had held throughout his period of service, and noted that he worked as a Finish Carpenter from April 1988 to June 1988 and had exposure to possible asbestos while removing floor tiles.  In addition, a May 2002 VA Asbestos Claims Memorandum identifies an Aviation Electronic Technician as a military job title associated with probable asbestos exposure.  In an April 2011 Formal Finding the AMC determined that based on the May 2002 Asbestos Claims Memorandum, an Aviation Electronic Technician had a probable risk of exposure to asbestos.  Based on the evidence of record, the Board concedes that the Veteran was exposed to asbestos in service.  However, the questions remain whether the Veteran has a current respiratory disability, and if so, whether the respiratory disorder is related to his in-service asbestos exposure, or otherwise related to his period of active service.  
The Veteran was afforded a VA examination for his respiratory condition in April 1998.  The examiner noted that the Veteran was diagnosed with asthma during his military service.  However, findings from his PFT were shown to be within normal limits, and the Methacholine Challenge Test (MCT) was also negative.  As such, the examiner concluded that the Veteran did not have a diagnosis of asthma.  

The remainder of the Veterans post service medical records reflect that he was treated for and diagnosed with acute bronchitis in April 2003, and underwent an evaluation for asthma in September 2004.  Upon physical examination, the physician observed the Veterans breathing sounds to be mildly reduced in all fields and faint expiratory wheezing [was] noted in the right posterior lung field with forced expiration.  The Veteran was diagnosed with asthma, not optimally controlled.  During VA treatment visits dated in January 2007 and March 2009, the Veteran relayed a history of asthma and bronchitis while in Japan due to the polluted air.  Specifically, during his March 2009 treatment visit, the nurse practitioner noted that pulmonary function studies were conducted in April 2007, the results of which were within normal limits.  Pursuant to the February 2011 Remand, the Board obtained a copy of the April 2007 PFT results, the impression of which showed the spirometry and lung volumes to be within normal limits but diffusion capacity to be borderline low.  

VA treatment records dated from April 2010 to June 2010 reflect that the Veteran continued to seek treatment and medication for his respiratory condition.  

In accordance with the February 2011 Board Remand, the Veteran underwent a VA examination in May 2011.  The examiner reviewed the Veterans military records and noted that his October 1995 separation examination reflected a diagnosis of asthma.  The examiner also interviewed the Veteran regarding his medical history, and acknowledged his complaints of breathing problems since he was stationed in Japan.  According to the Veteran, he no longer experiences frequent respiratory infections, seasonal allergies, hay fever or allergic rhinitis, but he has used his inhalers intermittently since service, and he currently uses three different types of inhalers several times a day.  PFT results revealed moderate obstructive defect with significant response to bronchodilators with a pre-bronchodilator Forced Vital Capacity (FVC) of 59 percent of predicted, and a post-bronchodilator FVC of 75 percent of predicted.  According to the examiner, this is the best indicator of the Veterans asthma.  The Veteran also underwent a chest X-ray, the impression of which revealed chronic obstructive pulmonary disease (COPD) with clear lungs.  Based on review of the diagnostic records, and a discussion with, and evaluation of the Veteran, the examiner assessed moderate and persistent asthma.  

In the September 2011 addendum, the same VA physician who examined the Veteran in May 2011 determined that the Veterans asthma was neither related to his in-service asbestos exposure, nor caused or aggravated by his military service.  However, the examiner concluded that the Veterans asthma did have its clinical onset during his military service.  According to the examiner, while the complete causes of asthma are unknownheredity, allergens, and various environmental factors all play a role.  The examiner further stated that there are two categories of asthma: allergic or extrinsic and idiosyncratic or intrinsic.  Referencing various journal articles, the examiner explained that allergic asthma is a result of an antigen/antibody reaction on mast cells in the respiratory tract which causes the release of inflammatory mediators from mast cells which elicit the clinical response associated with an asthma attack.  According to the examiner, if the onset of the Veterans asthma occurs later in life, then it is more likely idiosyncratic or related to occupational exposure.  Based on his review of certain VA regulations, the relevant medical literature and the Veterans medical history, the examiner determined that the Veterans asthma was not caused by his asbestos exposure, and listed various factors which can cause or lead to occupational asthma.  

In December 2011, the AMC asked the VA examiner to clarify whether the Veteran also had a diagnosis of COPD that is separate and distinct from his asthma, and if so, whether it was in any way related to his asthma, or to his active duty service time.  The AMC also requested that the examiner address the October 1995 separation examination report which reflected a diagnosis of RAD rather than asthma.  Thirdly, the VA examiner was asked to address findings in the post-service medical recordsparticularly the April 1998 and April 2007 PFT reportswhich were negative for asthma.  With respect to the third question, the AMC specifically highlighted the MCT results in the April 1998 PFT report.  
In the January 2012 addendum, the same VA physician explained that COPD is a broad medical term that encompasses asthma, emphysema, and chronic bronchitis, and that the diagnosis of COPD is not separate and distinct from the Veterans asthma.  In addressing whether the Veteran had a diagnosis of asthma at the time of his October 1995 separation, the examiner explained that RAD is a general pediatric term that really does not indicate a specific diagnosis and has been used to describe children under [six] years old with a history of coughing, wheezing or shortness of breath of unknown cause.  The examiner explained that children are sometimes diagnosed with RAD when they actually have asthma, and, while it is certainly possible for infants and toddlers to have asthma, tests to diagnose asthma generally are not accurate before the age of six.  According to the VA examiner, the treatment provider who evaluated the Veteran at his separation examination made an inappropriate diagnosis because the diagnosis of RAD only applies to children under the age of six.  The examiner further instructed the RO to forget about the notation of RAD on the Veterans separation examination, as it is inappropriate and incorrect.  

With respect to the portion of the October 1995 separation examination which reflected the clinical evaluation of the Veterans heart and lungs to be normal, the examiner explained that [p]eople who have asthma can have exacerbations of asthma during which time wheezes can be heard, but between exacerbations they have a normal exam on listening to the lungs.  According to the examiner, a diagnosis of asthma does not mean that wheezing on exam can be found at all times.  

In addressing the Veterans April 1998 and April 2007 PFT results, which were shown to be negative for asthma, the examiner explained that the MCT is a medical test used to rule in or rule out a diagnosis of asthma, and while it has a fairly high sensitivity and specificity, it is not 100 percent and can deliver false positives and false negatives.  The examiner also indicated that the Veteran may have extrinsic or allergic asthma, which is caused or triggered by allergens.  According to the examiner, antibodies produced as a defense mechanism to these inhaled allergens are what ultimately cause asthmatic reactions, and it is possible that after living in North Dakota three years after his discharge, the Veteran was no longer exposed to the same allergen his body was reacting to during service.  With respect to the April 2007 PFT studies, the examiner noted that these tests were conducted with a simple screening PFT, and that [t]here was no MCT nor testing after administration of a bronchodilator.  According to the examiner, the pulmonologist only interpreted the limited PFT results, and failed to conduct a physical examination of the Veteran, or take his medical history into account.  Based on the normal test results, the April 2007 pulmonologist could not make any diagnosis.  Regardless of these suggestions, the examiner still reached the conclusion that the Veterans asthma seems to have had its onset in the service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for a respiratory disorder, to include asthma.  The Veteran has described a history of respiratory problems during and since his years in active service.  The Board acknowledges that the Veteran is competent to report his experiences and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Based on a review of the evidence of record, the Board finds that the overwhelming weight of the evidence indicates that the Veterans current asthma had its onset in service.  The Board acknowledges the April 1998 and April 2007 PFT results which are negative for a diagnosis of asthma.  However, in the January 2012 addendum, the examiner addressed these post-service records, and discussed how these tests can either be somewhat limited in scope, and/or not one hundred percent accurate.  Furthermore, while the examiner addressed the possibility that the Veteran was no longer exposed to the same allergen that caused his asthmatic reaction in service, he (the examiner) never indicated that the extrinsic asthma is an acute or transitory condition that is completely eliminated when exposure to the allergen is minimized or removed.  Indeed, the majority of the evidence reflects an on-going diagnosis of asthma, and there is nothing to show that the Veteran has frequently moved throughout the years, thereby putting himself at risk of exposure to a particular allergen in one environment but not in another.  

A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert, 1 Vet. App. at 54.  Under the benefit of the doubt doctrine, when the evidence is in relative equipoise, the law dictates that the veteran prevails.  Id.  

Given that the medical opinions in this case are favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellants case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the May 2011 and January 2012 medical opinions, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veterans current asthma had its clinical onset in service.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for asthma.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for asthma is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans Appeals
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

·	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
AUG 2009	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


 
VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED	 


017877802    120402    2991513    12-11902

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

CORRECTED DECISION

The following correction is made in a decision issued by the Board in this case on April 2, 2012:

On page 2, please delete lines 17-19 that read:

The issue of service connection for a digestive system disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
                





Citation Nr: 1211902	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-14 762	)	DATE April 2 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a digestive system disorder, including a stomach condition and hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1951 to January 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In January 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of service connection for a digestive system disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1958, the RO denied the Veteran's claim for service connection for a stomach condition.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the October 1958 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's GERD had its onset during active service.


CONCLUSIONS OF LAW

1.  The October 1958 RO decision denying the claim for service connection for a stomach condition is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for a digestive system disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for a digestive system disorder and grants service connection for the disability.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In October 1958, the RO denied the Veteran's claim for service connection for a stomach condition.  The RO denied the claim as the Veteran's response to treatment in service and freedom from disabilities or complaints at the time of discharge show that the condition treated during service was acute in nature with no ascertainable residuals.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disability was received within one year of the October 1958 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in January 2010.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision dated October 1958 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment records showing treatment for a hernia in December 1982 and a VA examination showing that the Veteran was diagnosed as having GERD.  The new evidence also contains statements from the Veteran and a January 2012 hearing in which the Veteran described the history of his digestive disorder stating that he had problems since service, for which he self-medicated, and did not seek treatment because he could not afford medical treatment.  The Veteran reported that many of his records of treatment were no longer available.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates continuity of symptoms associated with his digestive disorder since service.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for a digestive system disorder on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

After a careful review of the evidence of record, the Board finds that service connection is warranted for GERD.  

Service treatment records reveal that the Veteran was treated in July 1951 for pain in the mid-abdomen and was diagnosed as having a gastrointestinal (GI) upset.  On separation examination, there was no report of a digestive system disorder.  

Following service, the Veteran was afforded a VA examination in September 1958 and was noted to have food dyscrasia.  VA treatment records show a diagnosis of a hernia in December 1982.  In February 2011, the Veteran was afforded another VA examination.  It was noted that the Veteran had a history of occasional diarrhea and constipation.  He was diagnosed as having GERD.  The examiner noted that the Veteran was treated in service for a GI upset that was a onetime acute condition and also noted that he was not treated for GERD.  The examiner opined that it was less likely than not that the Veteran's inservice pain in the mid abdomen was an early manifestation of the current GERD as there was no documented evidence of a chronic abdominal condition or diagnosis of GERD in the military or within 30 years of separation.

During the January 2012 hearing, with the help of his spouse, the Veteran stated that his stomach problems began in service and continued since service.  Following service, he treated his stomach condition with buttermilk and over the counter medication.  He did not seek medical care for his stomach condition as he could not afford it and was unaware that he could receive VA medical treatment.  

In correspondence of record received in January 2012, the Veteran's sister stated that he complained of stomach problems when he returned home from service and dealt with pain in his abdomen since then.  The Veteran's sister-in-law and brother-in-law also stated that since they met the Veteran, he had been dealing with stomach pain.

Based on the record, a current disability has been established as the Veteran has been diagnosed as having GERD.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as stomach pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that his problems with his stomach first manifested during service and continued since that time.  

The Board recognizes that the record contains a negative VA opinion regarding the claim of service connection.  The Board, however, does not find this opinion persuasive.  Although the examiner based her opinion on a review of the claims file, the Veteran's history of self-medicating his stomach problems with buttermilk and over-the-counter medication was not considered.  Therefore, the examiners opinion is not persuasive.

The Board finds the Veteran's account of having stomach problems since service both competent and credible and is supported by the September 1958 VA examination and the letters of support from his sister-in-law and brother-in-law.  Thus, the evidence demonstrates that the Veteran's GERD began during service and he had continuity of symptoms after discharge.  In light of the foregoing, the Board finds that the evidence supports a grant of service connection for GERD.  

ORDER

Service connection for gastroesophageal reflux disease is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


